Citation Nr: 1828713	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  12-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to service-connected disabilities and associated medications.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel
INTRODUCTION

The Veteran had active service from June 1979 to August 1981.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Atlanta, Georgia, certified this claim to the Board for appellate review.

In April 2016, the Veteran testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In September 2016, the Board remanded this claim to the Agency of Original Jurisdiction.


FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether a psychiatric disability is related to service-connected knee disabilities. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a psychiatric disability is proximately due to or the result of service-connected disabilities.  38 U.S.C. §§ 1131, 5017(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disability, to include depression, on a secondary basis, as related to or aggravated by service-connected disabilities, to include a right knee disability, and the medications taken for those disabilities.  He claims that the right knee disability has worsened, interfering with his ability to function normally, which is causing or aggravating a mental disorder.  He has not requested VA to consider his claim for service connection for a psychiatric disability on a direct basis, as related to his active service, but during the early part of this appeal, once told a doctor he had posttraumatic stress disorder (PTSD) secondary to service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases, including psychoses, may be presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1131 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310(a) (2017).  To establish entitlement on that basis, the evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA must resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Here, there is no dispute that the Veteran currently has a psychiatric disability, variously diagnosed during the course of this appeal, including, in part, as depression.  There is also no dispute that the Veteran is service connected for right and left knee disabilities and has nonservice-connected spine and ankle disabilities, the symptoms of which necessitate the use of pain medication.  The Veteran has submitted an August 2009 written statement from his spouse, which discusses the effect of the pain on the Veteran's ability to function and work.  According to his spouse, the Veteran is depressed because he cannot work or, due to the medication he is taking, pass a physical to obtain a job.  The question is whether the Veteran's psychiatric disability, however characterized, is related to service or service-connected disabilities, a question multiple medical professionals have addressed.

According to the service medical records, during service, the Veteran injured his right knee and underwent right knee surgery, but did not express any mental health complaints or report any in-service stressors.  In addition, no medical professional noted any mental health abnormalities.  There is thus no showing of any in-service incident to which a current psychiatric disability could be related.  Even assuming otherwise, no medical professional has attributed a psychiatric disability to an in-service incident or indicated that the disability initially manifested in service, or that any psychosis manifested within one year following separation from service.  

According to the Veteran's post-service treatment records, the Veteran first mentioned mental health problems in the 1990s, over a decade after separation from service.  Specifically, following separation from service, beginning in the 1980s, the Veteran sought treatment for various medical complaints, but did not mention any mental health complaints.  In 1992, while a spectator at a motor cross event and sitting in a lounge chair, a racer ran over the Veteran's ankles, causing significant injury.  Thereafter, later in the 1990s, when filing for disability benefits with the Social Security Administration (SSA), he indicated he was depressed secondary to ankle pain and financial problems.  He reported being unable to pay for medical care.  

Beginning in 2002, he sought treatment for mental health complaints.  In May 2004, the Veteran was hospitalized privately for substance dependence (opiate and sedative hypnotic).  During that hospitalization, doctors diagnosed depressive disorder, not otherwise specified, and noted that the Veteran had a history of chronic pain syndrome secondary to degenerative disk disease and chronic ankle pain due to the 1992 accident.  

In a letter dated October 2008, D.G., M.D., who had been seeing the Veteran since 2002, including for depression, wrote that the Veteran had chronic thoracic spine, lumbosacral spine, right knee, and left ankle pain, which was likely due to service and that such service was contributing to the pain (presumably meaning the service-connected right knee disability).  That doctor indicated that the Veteran reported PTSD secondary to service, which was exacerbated by pain-related anxiety and stress.  The Veteran told the doctor he wanted to live a normal life and retain his gun permit, which forced him to refuse medication and not seek psychotherapy.  That doctor acknowledged the Veteran's depression, but did not relate it or any PTSD to the Veteran's service.

In September 2008, in an informal claim for VA compensation, the Veteran attributed his depression to the medication he was taking for a service-connected right knee disability, medication that was allegedly affecting his quality of life.   

In May 2009, the Veteran was again hospitalized for substance dependence and during that hospitalization, doctors noted anxiety and depression and attributed most of the Veteran's pain to his spine disabilities.

In 2010, the Veteran was involved in a severe motor vehicle accident.  He was found 60 feet from a rolled-over vehicle, unresponsive and with breathing difficulties.  That resulted in a traumatic brain injury (TBI) and fractured bones and necessitated long-term hospitalization and being on a ventilator for close to two weeks.  Thereafter, the Veteran continued to receive treatment for musculoskeletal complaints, to include those expressed prior to the 2010 accident and those first expressed after that accident, and mental health complaints.  During treatment visits, doctors often noted that the Veteran had a mood disorder secondary to a general medical condition, sometimes identified as due to the 2010 accident.  

In April 2012 and May 2016, a VA examiner and the Veteran's treating psychiatrist specifically attributed the Veteran's mental health symptoms and mood disorder to the TBI caused by the 2010 accident, not to service-connected disabilities, to include of the right and left knees.  The Board assigns those opinions little weight, as they did not contemplate mental health symptoms shown prior to the 2010 accident.  Due to that fact and because, during treatment visits, some providers attributed the mood disorder to a general medical condition without specifying which general medical condition (pre-2010 or post-2010) to which they were referring, the Board sought multiple clarifying medical opinions on the etiology of the psychiatric disability.  With regard to those opinions, there is an approximate balance of positive and negative evidence regarding whether the psychiatric disability is related to service-connected knee disabilities. 

In April 2017, a VA examiner found the Veteran's psychiatric disability was at least as likely as not related to a service-connected right knee disability.  The examiner explained that the Veteran's chronic pain, for which he used addictive medication, caused him to develop depression and that opiate addiction tended to exacerbate depressive symptoms.  The examiner based the opinion on a review of the claims file, including evidence of mental health problems, pain and medication addiction prior to and after the 2010 accident.  The examiner did not address the significance of the 1992 accident, during which the Veteran injured both ankles, or the fact that the Veteran was using opioids for pain affecting multiple joints, including some that are not service-connected.  However, the Board cannot discount that opinion.  Certainly, the medication helped the service-connected right and left knee disabilities in addition to the spine and ankle disabilities, thereby playing some role, in the addiction and associated mood problems.  

Later that month, another VA examiner reviewed the claims file, referenced the in-service right knee injury and surgery and the 1992 and 2010 accidents, diagnosed the Veteran with a depressive mental disorder secondary to constant pain and a TBI, and ruled out a relationship between a psychiatric disability and a service-connected right knee disability.  The examiner instead found that the Veteran's psychiatric disability, to include depression, was aggravated beyond its natural progression due to the medications taken for service-connected disabilities, to include the right knee.  The Board assigns that opinion less weight as it is based on a faulty premise: that the Veteran did not receive treatment for mental health complaints prior to 2011.  

In October 2017, citing the April 2017 VA examiner's opinion, another VA examiner psychologist ruled out a relationship between a psychiatric disability and service, including the in-service injury and surgery.  The examiner did not discuss the possibility of a relationship on a secondary or aggravation basis.  The Board accords this opinion little weight as it is based on the same faulty premise discussed above.  

In February 2018, another VA examiner undertook a thorough review of this claim, including records dated prior to and after the 1992 and 2010 accidents.  Based on this review and the Veteran's testimony, which the examiner found to be credible, the examiner concluded that the Veteran's psychiatric disability was not related to service or service-connected disabilities.  The examiner provided extensive rationale for the conclusion.  The examiner also concluded that the service-connected disabilities were not aggravating the nonservice-connected psychiatric disability, but provided no rationale for that conclusion.  

Considering that unfavorable opinion in conjunction with the April 2017 favorable opinion, it is clear the evidence is in relative equipoise regarding whether a psychiatric disability is related to service-connected right and left knee disabilities or medications taken for the service-connected knee disabilities.  The Board finds that the evidence for and against a finding of a relationship is equally persuasive. 

Therefore, the Board must resolve reasonable doubt in the Veteran's favor and conclude that a psychiatric disability is proximately due to or the result of service-connected disabilities.  Therefore, service connection for a psychiatric disability on a secondary basis is warranted.








ORDER

Entitlement to service connection for a psychiatric disability, to include depression, as secondary to service-connected right and left knee disabilities, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


